Name: Commission Implementing Decision (EU) 2017/1282 of 14 July 2017 not approving 2-methyl-1,2-benzisothiazol-3(2H)-one as an active substance for use in biocidal products of product-type 13 (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: natural and applied sciences;  chemistry;  food technology;  iron, steel and other metal industries;  marketing
 Date Published: 2017-07-15

 15.7.2017 EN Official Journal of the European Union L 184/69 COMMISSION IMPLEMENTING DECISION (EU) 2017/1282 of 14 July 2017 not approving 2-methyl-1,2-benzisothiazol-3(2H)-one as an active substance for use in biocidal products of product-type 13 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 528/2012 of the European Parliament and of the Council of 22 May 2012 concerning the making available on the market and use of biocidal products (1), and in particular Article 90(2) thereof, Whereas: (1) Poland received on 26 November 2009 an application, in accordance with Article 11(1) of Directive 98/8/EC of the European Parliament and of the Council (2), for the inclusion of the active substance 2-methyl-1,2-benzisothiazol-3(2H)-one (EC No: n.a., CAS No 2527-66-4) in Annex I to that Directive for use in products of product-type 13, metalworking-fluid preservatives, as described in Annex V to that Directive, which corresponds to product-type 13 as described in Annex V to Regulation (EU) No 528/2012. (2) Poland submitted the assessment report together with its recommendations on 24 March 2016 in accordance with Article 90(2) of Regulation (EU) No 528/2012. (3) The opinion of the European Chemicals Agency was formulated on 16 December 2016 by the Biocidal Products Committee, having regard to the conclusions of the evaluating competent authority. (4) According to that opinion, biocidal products used for product-type 13 and containing 2-methyl-1,2-benzisothiazol-3(2H)-one may not be expected to satisfy the requirements laid down in Article 19(1)(b) of Regulation (EU) No 528/2012. For that product-type, the scenarios evaluated in the environmental risk assessment identified unacceptable risks. (5) It is therefore not appropriate to approve 2-methyl-1,2-benzisothiazol-3(2H)-one for use in biocidal products of product-type 13. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Biocidal Products, HAS ADOPTED THIS DECISION: Article 1 2-methyl-1,2-benzisothiazol-3(2H)-one (EC No: n.a., CAS No 2527-66-4) is not approved as an active substance for use in biocidal products of product-type 13. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 14 July 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 167, 27.6.2012, p. 1. (2) Directive 98/8/EC of the European Parliament and of the Council of 16 February 1998 concerning the placing of biocidal products on the market (OJ L 123, 24.4.1998, p. 1).